DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor fairly suggest a liquid inlet configured, on one side, to allow the liquid to be injected there through; a liquid outlet configured, on the other side, to allow the liquid to pass there through; and a separation plate including a plurality of holes between the one side of the second gas dissolving pressure device and the other side of the second gas dissolving pressure device; wherein the holes provided in the separation plate are configured such that a diameter of the hole adjacent to the liquid inlet is smaller than a diameter of the hole adjacent to an outlet side of the liquid, the separation plate is provided as a plurality of thin film separation plates, each of the plurality of thin film separation plates is arranged such that holes are arranged to stagger, and the plurality of thin film separation plates are divided into a plurality of groups so as to be arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774